SILVER STANDARD RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS Explanatory Note We are filing this amendment to our management discussion and analysis (“MD&A”) for the year ended December 31, 2007 to reflect the retrospective effect of the adoption of Emerging Issues Committee Statement 172 (“EIC-172”). Effective September 30, 2008, we adopted EIC-172, “Income Statement Presentation of a Tax Loss Carryforward Recognized following an Unrealized Gain in Other Comprehensive Income” for Canadian GAAP purposes.This new EIC requires tax benefits from the recognition of previously unrealized tax losses carryforwards consequent to the recording of unrealized gains in Other Comprehensive Income (“OCI”), such as unrealized gains on available-for-sale financial assets, to be recognized in net income. Pursuant to the adoption of EIC-172, we are required to retrospectively adjust our 2007 financial statements, resulting in a reclassification of $5,084,000 of future income tax recovery from opening accumulated OCI to opening accumulated deficit effective January 1, 2007, and $1,098,000 of future income tax expense from OCI to net loss for the year ended December 31, 2007. These adjustments affect our Consolidated Statements of Earnings (Loss), Comprehensive Loss and Deficit, Consolidated Statements of Cash Flows and Consolidated Statements of Shareholders’ Equity for Canadian GAAP. No attempt has been made in this amended MD&A to modify or update other disclosures presented in the MD&A as originally filed, except as required to reflect the effects of the restatements discussed in the foregoing.This amendment does not reflect events occurring after the filing of the 2007 MD&A on March 7, 2008. Management Discussion and Analysis of Financial Position and Operating Results We are a silver resource company that has assembled a portfolio of silver-dominant projects located in seven countries in the Americas and Australia.We focused our activities on the exploration for, and acquisition of, silver dominant projects, some of which have been previously mined, at times when lower metal prices prevailed in order to position us to benefit from silver price increases.Our primary focus is to take advantage of the current environment of improved metal prices by moving our five principal projects towards commercial production.We may monetize our non-core assets.Our common stock is quoted on the Nasdaq Global Market under the trading symbol SSRI and on the Toronto Stock Exchange under the symbol SSO. This management discussion and analysis (MD&A) of the financial position and operating results of the company for the twelve months ended December 31, 2007 and 2006 is prepared as of March 7, 2008 and should be read in conjunction with the audited consolidated financial statements and the related notes thereto, which have been prepared in accordance with Canadian generally accepted accounting principles. All dollar amounts referred to in this discussion and analysis are expressed in Canadian dollars except where indicated otherwise.Additional information relating to us, including our annual information form, is available free of charge on our website at www.silverstandard.com, on the Canadian Securities Administrators’ (CSA) website at www.sedar.com, and on the EDGAR section of the United States Securities and Exchange Commission’s (SEC) website at www.sec.gov. PIRQUITAS CONSTRUCTION UPDATE Since the decision in October 2006 to place the Pirquitas Project in production, we have made significant progress in advancing the project.The Pirquitas property is located in the province of Jujuy in northwest Argentina and is expected to produce approximately 10.9 million ounces of silver, in excess of 2,500 tonnes of tin and 6,600 tonnes of zinc per year over a ten-year mine life. As at December 31, 2007, approximately US$52.9 million of capital expenditures have been incurred on the property.The mining equipment has arrived at site and is fully commissioned.Equipment operators have been trained and are conducting general civil works with the construction team, developing open pit and waste access routes and carrying out initial open pit prestripping.Site preparation earthworks are 70% complete, pre-cast concrete footings are 60% complete and the pre-fabricated steel structure for the process building is 30% complete.We have ordered all of the major pieces of equipment required for the process plant.The construction camp and all associated facilities on site are complete.
